Case 2:20-cr-00032-JCC Document 16-1 Filed 03/04/20 Page 1 of 4

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: Cameron Brandon Shea
Has defendant had initial appearance in this case? Yes [ | No

MJ 20-088 CR

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:

[ | Continue Conditions of Release

Continue Detention

[ | Temporary Detention, a detention hearing has been scheduled for

Ii. ARRAIGNMENT
| [| Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on March 12, 2020

Defense Attorney’s Name and address: Gregory Thomas Murphy, AFPD

The estimated trialtime is 14 days.
c (Revised March 2018)

 

 
Case 2:20-cr-00032-JCC Document 16-1 Filed 03/04/20 Page 2 of 4

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: Kaleb J Cole
Has defendant had initial appearance in this case? — Yes [ | No

MJ 20-088 CR

Ii. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

Temporary Detention, a detention hearing has been scheduled for TBD

Il. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
\

Letter to Defense Counsel for Appearance on when Defendant arrives, to be assigned by CJA

Defense Attorney’s Name and address:

The estimated trial time is 14 days.
(Revised March 2018)

 
Case 2:20-cr-00032-JCC Document 16-1 Filed 03/04/20 Page 3 of 4

DEFENDANT STATUS SHEET
(One for each defendant)
1. CASE STATUS
Name of Defendant: Taylor Ashley Parker-Dipeppe
Has defendant had initial appearance in this case? | [ | Yes [ | No

MJ 20-088 CR

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[ | Continue Detention

Temporary Detention, a detention hearing has been scheduled for TBD

Hl. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ ] Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on when Defendant arrives, to be assigned by CJA

Defense Attorney’s Name and address:

The estimated trial time is 14 days.
(Revised March 2018)

 
Case 2:20-cr-00032-JCC Document 16-1 Filed 03/04/20 Page 4 of 4

DEFENDANT STATUS SHEET
(One for each defendant)
I. CASE STATUS
Name of Defendant: Johnny Roman Garza
Has defendant had initial appearance in this case? [ | Yes [ | No

MJ 20-088 CR

Il. CUSTODIAL STATUS
If defendant had initial appearance, please check one of the following:
[ | Continue Conditions of Release
[| Continue Detention

Temporary Detention, a detention hearing has been scheduled for TBD

Il. ARRAIGNMENT
[ | Warrant to Issue (If so, please complete Defendant Arrest Warrant Info Sheet)
[ | Summons to be Issued for Appearance on
Defendant’s Address:
Letter to Defense Counsel for Appearance on when Defendant arrives, to be assigned by CJA

Defense Attorney’s Name and address:

The estimated trial time is 14 days.
(Revised March 2018)

 

 
